DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over VanWagner US 2005/0078195 further in view of Parasseeri et al. US 2019/0110087.
 .
n regarding to claim 1: VanWagner teaches:
1. A surveillance system (100) comprising: a surveillance device (102) having a wearable unit (102') adapted to be worn by a user, said surveillance device (102) comprising: 
the present invention is a personal mobile digital recording system (MDRS) to capture activities of, for example, a law enforcement officer for his entire shift. The MDRS of the present invention is truly mobile as it is smaller than most cell phones and can travel with users wherever they go. The MDRS captures audio/video feeds from user's pocket and provides date, time and GPS location data for an extended period of time.
VanWagner, 0018, 0020, emphasis added

a processing unit (202); a memory (204) coupled to said processing unit (202), said memory (204) configured to store instructions which when executed by said processing unit (202) provides for one or more executable commands; 
VanWagner, 0018, 0020

audio capturing means (206) configured to capture audio in a surrounding of said wearable unit (102') to provide audio captured data; 
The MDRS is capable of transmitting live data to a control monitoring system. The monitoring system can plot the location of the MDRS, or provide the location data to another system. The monitoring system can display the real-time video and audio provided by multiple MDRS units. In addition, biographical data may be overlaid on the video image to identify the MDRS's operator. In one embodiment, simple text overlay may be inserted by the operator over video frames. Text may be entered by a plug-in keyboard or by pre-programmed buttons on the MDRS. Live transmission may be initiated by the MDRS's operator, or may be remotely initiated by the control monitoring system.
VanWagner, 0040, emphasis added


video capturing means (208) configured to capture a video imagery of things in front of said wearable unit to provide video captured data; 
The MDRS is capable of transmitting live data to a control monitoring system. The monitoring system can plot the location of the MDRS, or provide the location data to another system. The monitoring system can display the real-time video and audio provided by multiple MDRS units. In addition, biographical data may be overlaid on the video image to identify the MDRS's operator. In one embodiment, simple text overlay may be inserted by the operator over video frames. Text may be entered by a plug-in keyboard or by pre-programmed buttons on the MDRS. Live transmission may be initiated by the MDRS's operator, or may be remotely initiated by the control monitoring system.
VanWagner, 0019, 0040, emphasis added


and transmission means (210) configured to transmit captured data from said audio capturing means (206) and video capturing means (208) in real-time to a remote location; 
The MDRS is capable of transmitting live data to a control monitoring system. The monitoring system can plot the location of the MDRS, or provide the location data to another system. The monitoring system can display the real-time video and audio provided by multiple MDRS units. In addition, biographical data may be overlaid on the video image to identify the MDRS's operator. In one embodiment, simple text overlay may be inserted by the operator over video frames. Text may be entered by a plug-in keyboard or by pre-programmed buttons on the MDRS. Live transmission may be initiated by the MDRS's operator, or may be remotely initiated by the control monitoring system.
VanWagner, 0019, 0040, emphasis added


and a remote server (106) communicatively coupled to the surveillance device (102) and configured to receive said captured data from said wearable unit (102') of the surveillance device (102) and display the same on a display, 
The monitoring system can display the real-time video and audio provided by multiple MDRS units. In addition, biographical data may be overlaid on the video image to identify the MDRS's operator. In one embodiment, simple text overlay may be inserted by the operator over video frames. Text may be entered by a plug-in keyboard or by pre-programmed buttons on the MDRS. Live transmission may be initiated by the MDRS's operator, or may be remotely initiated by the control monitoring system.

FIG. 2 is an exemplary system block diagram, according to one embodiment of the present invention, without a wireless capability. FIG. 3 is an exemplary system block diagram, according to one embodiment of the present invention depicting a wireless capability, either as a separate module connectable to the main module of FIG. 2, or integrated with the main module of FIG. 2. The wireless capability may be packaged as a expansion module pluggable into the main unit. The wireless capability may be used to transmit video, audio, and/or position data to a remote location and receive data, such as commands from the remote location. For example, the remote location may send a command to the MDRS to start recording and/or to transmit its location data, using a specific identification number for the specific MDRS,
VanWagner, 0019, 0040, 0066, emphasis added

However, VanWagner fail to explicitly teach but Parasseeri teaches:
wherein said remote server (106) is configured to save said captured data, wherein said surveillance device (102), upon receiving an activation signal from said user, sends a first signal to said remote server (106) to instruct said remote server (106) to extract data from saved captured data of a predefined duration in a most-recent past for review and save a copy of extracted data. 
at STEP 76 of FOV modification method 60, client media receiver 26 determines whether any presently-applied FOV modification to the video output signal should be sustained. In implementations in which FOV modifications are terminated in response to user input, client media receiver 26 may determine whether user input has been received requesting termination of the current FOV modification and, therefore, return to encoding the streaming video content at a non-modified (default or native) FOV. In other implementations, FOV modifications may be terminated automatically in response to a trigger event, such as elapse of a predetermined time period. When transmitting the FOV modification command to streaming media server 22, client media receiver 26 may append the modification command to include data specifying the duration of a time period over which to maintain the requested modification to the FOV of the video output signal. The duration of the time period may be defined by user input selecting the length of the time period; may be determined by receiver 26 such that the time period length varies based, at least in part, on a monitored parameter of network 24 (e.g., a current network bandwidth or latency measurement); and/or otherwise varied.
Parasseeri, 0048, emphasis added.

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date the claimed invention to combine the teaching of Parasseeri into a system of VanWagner in order wherein said remote server (106) is configured to save said captured data, wherein said surveillance device (102), upon receiving an activation signal from said user, sends a first signal to said remote server (106) to instruct said remote server (106) to extract data from saved captured data of a predefined duration in a most-recent past for review and save a copy of extracted data, as such, receiving user input modifying the FOV of the video output signal, the client media receiver then transmits a FOV modification command to the streaming media server to modify a FOV of the encoded video stream in accordance with the user input..—Abstract. 

In regarding to claim 2: VanWagner  and Parasseeri teaches:
2. The surveillance system (100) as claimed in claim 1, further, VanWagner teaches wherein said wearable unit (102') is configured to route said captured data to said remote server (106) via a support unit (104), wherein said support unit (104) is configured to power said wearable unit (102'). 
The MDRS also includes an On/Off status LED 3, and On/Hold/Off switch 5, a LCD On/Off button 7, a memory/data storage change button 9, a power connector 10, a memory/data storage eject 11, a battery case open latch 13, a button for establishing cellular data connection with preprogrammed number to transmit video and audio (not shown), a button for disconnecting cellular data connection (not shown), a cellular antenna (not shown), and a battery cover (not shown)
VanWagner, 0019, 0024, 0040, 0066, emphasis added


In regarding to claim 3: VanWagner  and Parasseeri teaches:
3. The surveillance system (100) as claimed in claim 1, further, VanWagner teaches wherein said processing unit (202) is configured to pre-process said captured video data before transmitting said captured data to said remote server (106). 
VanWagner, 0019, 0024, 0040, 0066, 0083


In regarding to claim 4: VanWagner  and Parasseeri teaches:
4. The surveillance system (100) as claimed in claim 3, further, VanWagner teaches wherein said pre-processing comprises syncing said audio captured data and said video captured data before transmitting to said remote server (106). 
The output data of the CCD module and the Audio ADC is fed into an encoding device 23. The encoding device 23 stores each video frame in a SDRAM 25, and compresses the stream of frames using, for example, the MPEG4 and/or MPEG2 standards. Compressed audio is also multiplexed into the stream at this point. The encoding device does this via software algorithms executed by an internal processor (for example, ARM9 included with the encoding device 23) and/or hardware acceleration blocks. In addition, the processor reads a GPS device 25 and a real time clock (not shown) and embeds this information in the MPEG stream. The resulting MPEG compressed audio/video stream is stored in the SDRAM 24 as well. The processor is also capable of reading an I/O port (not shown) for received data from a remote location. An LCD driver 6a provides the video data to be displayed by the LCD 6.


In regarding to claim 5: VanWagner  and Parasseeri teaches:
5. The surveillance system (100) as claimed in claim 3, further, VanWagner teaches wherein said pre-processing comprises filtering, cleaning, normalization, transformation, feature extraction and selection. 
VanWagner, 0019, 0024, 0040, 0065-0066

In regarding to claim 6: VanWagner  and Parasseeri teaches:

In regarding to claim 7: VanWagner  and Parasseeri teaches:
7. The surveillance system (100) as claimed in claim 1, further, VanWagner teaches wherein said wearable unit (102') is configured to receive said copy of extracted data from said remote server (106). 
VanWagner, 0019, 0024, 0040, 0066

In regarding to claim 8: VanWagner  and Parasseeri teaches:
8. The surveillance system (100) as claimed in claim 1, further, VanWagner teaches wherein said wearable unit (102') sends a second signal simultaneously with said first signal to said remote server (106) to alert said remote surveillance team and playback said data extracted by said remote server (106) upon receiving of said first signal. 
VanWagner, 0019, 0040, 0066


In regarding to claim 9: VanWagner  and Parasseeri teaches:
9. The surveillance system (100) as claimed in claim 7, further, VanWagner teaches wherein said wearable device (102') includes a display module configured to playback said copy of extracted data received from said remote server (106). 
VanWagner, 0019, 0040, 0066-0068


In regarding to claim 10: VanWagner  and Parasseeri teaches:
10. The surveillance system (100) as claimed in claim 1, further, VanWagner teaches wherein said wearable unit (102') is configured to receive instructions for said user from said remote surveillance team. 
VanWagner, 0019, 0040, 0066

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over VanWagner US 2005/0078195 and Parasseeri et al. US 2019/0110087 further in view of DeKeyser US 2018/0146163.
In regarding to claim 6: VanWagner  and Parasseeri teaches:
6. The surveillance system (100) as claimed in claim 3, however,  VanWagner  and Parasseeri fails to explicitly teach, but DeKeyser teaches wherein said wearable unit (102') is a pair of eye glasses. 
an example surveillance apparatus 100 generally comprising eyeglasses 110 having a camera 120 mounted at the nose bridge, and an optional viewfinder 130 applied onto one of the lenses. A data and power cord 140 couples the camera 120 to a belt-worn recorder 160, which cooperates with a ring-shaped signaling device 150 and a remote memory 170. Those skilled in the art will appreciate that the term "surveillance" is used herein in its broadest possible sense, to include not only professional or commercial types of surveillance, but also any other type of observation, including for example an ordinary person watching a baseball game or birthday party.


Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date the claimed invention to combine the teaching of Parasseeri into a system of VanWagner in order wherein said wearable unit (102') is a pair of eye glasses, as such, the camera contemplated mounts in a suitable to user preferences..—para. 0020. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481